EXHIBIT 10.5
 
 

 


May 13, 2011


Payoff Letter


Mr. Ronald Valenta
Chief Executive Officer
General Finance Corporation
39 East Union Street
Pasadena, CA 91103
 
Attention: Ronald F. Valenta


Ladies and Gentlemen:


Reference is made to that certain Shareholders Agreement among General Finance
Corporation, a Delaware corporation (“GFN”), GFN U.S. Australasia Holdings,
Inc., a Delaware corporation (“GFN (US)”), and Bison Capital Australia, L.P., a
Delaware limited partnership (“Bison Capital”), dated September 13, 2007, as
amended by that certain First Amendment to Shareholders Agreement dated May 1,
2008 and that certain Second Amendment to Shareholders Agreement dated September
21, 2009 (as amended, the “Shareholders Agreement”).
 
Reference is also made to that certain Secured Senior Subordinated Promissory
Note (the “First Bison Note”) dated September 13, 2007 in the original principal
amount of US$16,816,000 made by GFN Australasia Finance Pty Ltd., a corporation
organized under the laws of Australia (the “Company”), in favor of Bison
Capital.
 
 Reference is also made to that certain Secured Senior Subordinated Promissory
Note (the “Second Bison Note” and collectively with the First Bison Note, the
“Notes”) dated May 1, 2008 in the original principal amount of US$5,500,000 made
by the Company in favor of Bison Capital.
 
Reference is also made to that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated September 13, 2007 among Bison Capital,
GFN, GFN (US), GFN Australasia Holdings Pty Ltd., a corporation organized under
the laws of Australia (“GFN Australasia Holdings”, and the Company.
 
Reference is also made to each and every Collateral Document granted by any
member of the GFN Group (including GFN Australasia Holdings, the Company, and
each subsidiary of GFN Australasia Holdings) and each of their current and
former agents, employees, officers, directors, owners, representatives,
attorneys, subsidiaries, divisions, related corporations, assigns, successors
and affiliated organizations (each a “Security Provider”), for the purpose of
securing the Obligations (as defined in the Securities Purchase Agreement) to
Bison Capital or any other obligations of the GFN Group under the Securities
Purchase Agreement, the First Bison Note, the Second Bison Note or any Related
Agreement, in each case as amended, restated, supplemented or otherwise modified
from time to time (each a “Security Document”).
 

 
1

--------------------------------------------------------------------------------

 

All capitalized terms herein shall have the meanings ascribed to such terms in
the Securities Purchase Agreement, unless otherwise defined herein.  All
currency amounts herein are expressed in U.S. dollars.
 
The Company has informed Bison that the Company intends on May 31, 2011 (the
“Payoff Date”) pursuant to the terms and conditions of that certain Letter
Agreement among GFN, GFNUS, the Company and Bison Capital of even date herewith
attached hereto to repay in full the Notes and all other all liabilities,
obligations, costs, fees and expenses owing by thereunder (collectively, the
“Obligations”).  In that regard, the Company has requested that Bison set forth
the balance of principal, interest and all other amounts owing under the Notes
in respect of the Obligations.


As of the Payoff Date, the amount payable by Borrower in respect of the Notes is
(i) an outstanding aggregate principal amount of USD$22,316,000, plus (ii)
accrued and unpaid interest in the amount of a) USD$123,750, plus b)
AUD$1,850,000, payable in USD at the then outstanding USD/AUD exchange rate;
plus (iii) accrued and unpaid fees, costs and expenses of Bison Capital,
including, without limitation, attorneys’ fees and expenses, in the amount of
USD$20,000, (in the aggregate, the "Payoff Amount").


Payment in full of the Payoff Amount shall be made by 2:00 p.m., [New York, New
York] time on the Payoff Date by wire transfer of immediately available funds in
U.S. Dollars an amount equal to the Payoff Amount, to Bison Capital at the
office of Bison Capital located at 10877 Wilshire Blvd., Suite 1520, Los
Angeles, CA 90024.  Wire transfer shall be made to:
 
Bank:                                           Union Bank of California
ABA Number:                           122000496
Account Number:                     3350209963
Account Name:                          Bison Capital Equity Partners II-B, L.P.
Reference:                                   Bison Capital Australia Note Payoff
 
Upon receipt of the Payoff Amount, Bison Capital will promptly advise the
Company by e-mail that the Payoff Amount has been received and that the
Effective Time (defined below) has occurred.
 
The Payoff Amount has been computed on the basis that payment in full of such
amount is received by Bison Capital on or before 2:00 p.m., [New York, New York]
time.   If the Payoff Amount is not received on a timely basis the amounts must
be recomputed.  The per diem interest payable on the Notes is AUD$9,410, payable
in USD at the then outstanding USD/AUD exchange rate.
 
Upon timely receipt (the time of such receipt being herein called the “Effective
Time”) by Bison Capital of the Payoff Amount, in immediately available funds in
U.S. Dollars:  (i) the Obligations (other than indemnification and expense
reimbursement provisions contained in the Loan Agreements but for the avoidance
of doubt excluding all other provisions and rights including any rights of
re-instatement in favor of Bison Capital) have been irrevocably satisfied and
paid in full, (ii) all interests of Bison Capital in the Notes, all Security
Documents, any and all subordinated claims, and all Liens and security interests
(including any rights of set-off or
 

 
2

--------------------------------------------------------------------------------

 

assignment, or any pledges or liens however described) on and in any and all
Collateral granted under or in connection with the Notes or to secure the
Obligations thereunder are irrevocably released, discharged, terminated and of
no further force and effect, (iii) all Security Providers are irrevocably
released and discharged forever from any obligations under the Security
Documents, (iv) all Collateral assigned by the Security Providers to Bison
Capital is immediately and irrevocably re-assigned to the relevant Security
Provider and (v) the Notes, the Security Documents, the Securities Purchase
Agreement, Collateral Documents, the Related Agreements and that certain Royal
Wolf Amended and Restated Intercreditor Deed (the “Intercreditor Deed” and
collectively with the Notes, the Securities Purchase Agreement, the Collateral
Documents and the Related Agreements, the “Loan Agreements”) dated May 1, 2008
among Australia and New Zealand Banking Group (“ANZ”), the Company and certain
other parties, other than indemnification and expense reimbursement provisions
contained in the Loan Agreements, but for the avoidance of doubt excluding all
other provisions and rights including any rights of re-instatement in favor of
Bison Capital), are irrevocably terminated and of no further force and effect.
 
The parties hereto agree that upon the termination of the Loan Agreements   (i)
no further borrowings, loans or extensions of credit exist between Bison
Capital, on the one part, and the other parties thereto, on the second part, and
(ii) all rights, duties, liabilities, commitments and other obligations of the
parties thereto shall terminate, except that each indemnity and expense
reimbursement provision in the Loan Agreements that by their terms survive the
termination of such agreements shall survive the termination thereof. For the
avoidance of doubt such provisions do not include any rights of re-instatement
in favor of Bison Capital.
 
The Company, on behalf of itself and its successors, assigns and other legal
representatives and its subsidiaries, including each Guarantor, hereby confirms
that the commitments of Bison Capital to make loans and otherwise extend credit
under the Loan Agreements are irrevocably terminated.


Bison Capital will execute and deliver and authorizes the relevant Security
Provider to file Uniform Commercial Code termination statements, lien releases,
mortgage releases, discharges of security interests (including, without
limitation, any notices or forms required to be lodged with any Australian
authority, including the Australian Securities and Investments Commission), any
documents of re-assignment of Collateral, and guarantees and other similar
discharge or release documents (and if applicable, in recordable form) as are
reasonably necessary to release, as of record, the security interests and all
notices of security interests and liens previously filed or recorded by Bison
Capital with respect to the Obligations.  Bison Capital represents and warrants
that it has not taken and does not have physical possession of any Collateral.


GFN, GFN US and each Security Provider confirms their agreement to the terms and
provisions of this letter by returning to Bison Capital a signed counterpart of
this letter.  ANZ is an intended third party beneficiary of this letter.



 
3

--------------------------------------------------------------------------------

 

This letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute but one and the same letter.  Delivery of executed counterparts
of this letter may be effected by means of facsimile or electronic transmission.
 
This letter shall be construed in accordance with and governed by the laws of
the State of California.
 
                                                                Very truly
yours,


BISON CAPITAL AUSTRALIA, L.P.,
a Delaware limited partnership,






                                                                By   /s/ Doug
Trussler
                                                                      Name:  Doug
Trussler
      Title:    EVP


Agreed to by the undersigned:


GENERAL FINANCE CORPORATION,
a Delaware corporation
 
 
By  /s/ Ronald F. Valenta
Name:  Ronald F. Valenta
Title:    CEO
 
GFN U.S. AUSTRALASIA HOLDINGS, INC.,
a Delaware corporation,
 
 
By /s/ Charles E. Barrantes
Name:  Charles E. Barrantes
Title:    Director
 
 
GFN AUSTRALASIA HOLDINGS PTY LTD.,
a corporation organized under the laws of Australia
 
 
By /s/ Charles E. Barrantes
Name:  Charles E. Barrantes
Title:    Director
 




 
4

--------------------------------------------------------------------------------

 



ROYAL WOLF TRADING AUSTRALIA PTY LTD.,
a corporation organized under the laws of Australia
 
 
 
 
By /s/ Gregory B. Baker
Name:  Gregory B. Baker
Title:     Director
 
ROYAL WOLF HI-TECH PTY LTD.,
a corporation organized under the laws of Australia
 
 
 
By /s/ Gregory B. Baker
Name:  Gregory B. Baker
 
Title:         Director
 
RWA HOLDINGS PTY LTD.,
a corporation organized under the laws of Australia
 
 
By /s/ Gregory B. Baker
Name:  Gregory B. Baker
Title:     Director
 
GFN AUSTRALASIA FINANCE PTY LTD.,
a corporation organized under the laws of Australia
 
 
By /s/ Gregory B. Baker
Name:  Gregory B. Baker
Title:     Director
 
RWNZ ACQUISITION CO. LIMITED,
a corporation organized under the laws of New Zealand
 
 
By /s/ Gregory B. Baker
Name:  Gregory B. Baker
Title:     Director
 
ROYALWOLF TRADING NEW ZEALAND LIMITED,
a corporation organized under the laws of New Zealand
 
 
By /s/ Gregory B. Baker
Name:  Gregory B. Baker
Title:     Director
 



 
 
 
5
